Citation Nr: 0705449	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  

This appeal arises from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In his October 2004 notice of disagreement the veteran 
limited his appeal to the issue of service connection for a 
low back disorder.  38 C.F.R. §§ 20.200, 20.201 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

February 1954 service medical records reveal the veteran 
injured his back in a twisting fall.  He had limited range of 
motion in forward and backward bending.  Acute muscle strain 
was diagnosed.  In August 1954 the veteran slipped off the 
wing of an airplane fell fifteen feet and landed on his 
heels.  He was admitted to the hospital with diagnosis of 
contusion of his heels.  He was hospitalized for fourteen 
days.  No other injuries were noted.  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at in September 2005.  The 
veteran and his representative asserted the fall in August 
1954 had caused the development of a low back disorder.  (T-
3).  

After the hearing, the veteran submitted additional private 
medical records.  They included a May 2004 evaluation which 
revealed a current diagnosis of lumbar spondylosis, status 
post lumbar laminectomy and fusion, and right sacroiliitis.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2006).  The 
Board has concluded the claim must be remained to provide the 
veteran a VA examination and to obtain a medical opinion 
addressing whether his current low back disorder is related 
to service.  

In addition during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that VCAA notice of requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  The veteran 
was not adequately notified of the type of evidence necessary 
to establish a disability rating or effective date for any 
increase.  The claims must be remanded to ensure the veteran 
has been adequately notified.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should provide the veteran notice 
as to the information and evidence 
necessary to establish a disability 
rating and the effective date for any 
potential award of benefits as required 
by the Court in Dingess/Hartman.   

2.  VA should request the veteran to 
identify all health care providers who 
have treated him for a low back disorder 
since his separation from the service.  
With any necessary authorization from the 
veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran.  

3.  VA should arrange for an examination 
of the veteran's back by a physician with 
the appropriate expertise, the purpose of 
which is to ascertain whether the 
veteran's current low back disorder is 
related to service.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner is asked to review the medical 
records in the claims folder, this should 
include February and August 1954 records 
which include diagnosis of low back 
strain and treatment for a fifteen foot 
fall from an airplane in service.  The 
physician is asked to diagnosis any 
current low back disorder.  For each 
disorder diagnosed the examiner is asked 
to answer the following question:

Is it at least as likely as not (50 
percent probability) that the currently 
diagnosed low back disorder is related to 
service?  

The examiner is asked to explain the 
reasons for any conclusion expressed with 
specific references to any clinical 
evidence which supports the opinion.  

4.  VA should then readjudicate the 
claims.  If the claims remain denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


